Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 4-5 canceled
Claims 15-20 new 
Claims 1 and 6-7 amended
Claims 1-3 and 6-20 pending

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rockenberger (PG Pub 2010/0022078 A1), in view of Hanabusa (JP H10273477 A, English translated) and in further view of Feng (CN 102573313 A, Google Patents).
Consider Claims 1-2 and 7, Rockenberger teaches the process of forming and printing an ink composition for providing films on substrate surface, for fabricating and integrated circuits (abstract), teaches the ink comprises an organic solvent in the amount of 0.1 to 99.9% by weight, mixed with thickening agent (compound) in the amount of 0.1 to 10 percentage by weight [0022]. Rockenberger teaches the organic solvent include ethers, such as e.g., a C4-C20 cyclic or alicyclic ether, C4-C20 linear ethers, and dipropylene glycol butyl ether [0029]. Therefore, the weight ratio of the solvent to the thickening agent (compound) is from 99.9:0.1 to 20:10 (of 100:50). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Rockenberger does not teach the type of thickener used.
However, Hanabusa is in the prior art of forming thickening agent (abstract), used for applications on substrate as paints [0032], teaches the general equation formula (I), where R is independently represent an alkyl group having linear or branched or cyclic structure (aliphatic) having 4-20 carbon atoms, and R’ is hydrogen [0009].

    PNG
    media_image1.png
    191
    447
    media_image1.png
    Greyscale

A person having ordinary skill in the art before the effective date of the claimed invention would combine Rockenberger with Hanabusa to use formal (I) above, to provide with a stabilization property for the conductive ink material [0007].
The combined Rockenberger (with Hanabusa) does not teach the specific ether/organic solvent.
However, Feng is in the prior art of forming ink composition for manufacturing printed circuit (abstract), teaches the use of various organic solvent such as Propylene glycol monomethyl ether, Dipropylene glycol methyl ether (DPG methyl ether), and DPG dimethyl ether (Dipropylene glycol dimethyl ether) (page 7, 3rd paragraph).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Rockenberger (with Hanabusa) with Feng to exchange dipropylene glycol butyl ether (of Rockenberger) with Dipropylene glycol dimethyl ether of Feng forming the claimed miscible product, with reasonable expectation of success.
Consider Claim 3, the combined Rockenberger (with Hanabusa and Feng) teaches the use of the claimed organic solvent of Dipropylene glycol dimethyl ether) (Feng, page 7, 3rd paragraph), where following the instant specification in page 11, [0045], the SP value of Dipropylene glycol dimethyl ether is 8.4. Therefore, within the claimed range. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 6, the combined Rockenberger (with Hanabusa and Feng) teaches the process of blending the components of the ink composition, including the solvent and the compound/thickening agent (Rockenberger, [0043]).
Consider Claims 8-9, 11, and 15-20, the combined Rockenberger (with Hanabusa and Feng) teaches the ink having miscible product (mixer of organic solvent and compound) further include an electrical properties imparting material, such as forming conductive layer, such as mental electrode layer (Rockenberger, [0007]) with metal/conductive materials of 0.01-100% by weight (Rockenberger, [0009), per claim 16, and where the ink composition is optionally includes binding agents (Rockenberger, [0022]). Therefore, the ink composition would not have a binder, leading to 0.0% by weight.
Consider Claim 10, the combined Rockenberger (with Hanabusa and Feng) teaches printing an ink composition for providing films on substrate (Rockenberger, abstract) forming interconnect/patterns of wiring (Rockenberger, [0008]).
Consider Claim 12, the combined Rockenberger (with Hanabusa and Feng) teaches sintering the ink (Rockenberger, [0059]).
Consider Claim 13, the combined Rockenberger (with Hanabusa and Feng) teaches the substrate is ceramic (Rockenberger, [0048]).
Consider Claim 14, the combined Rockenberger (with Hanabusa and Feng) teaches heating to remove solvent/drying at temperature of 30-150℃, then the step of sintering the ink (Rockenberger, [0058]-[0059]).
Response to Arguments
Applicant’s arguments, filed 09/12/2022, with respect to the rejection(s) of claim(s) 1-3 and 6-20 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rockenberger with Hanabusa and Feng. 

The applicant argued against the previously applied rejection using the prior art of Wang, Hanabusa and Jablonski, on the ground that none of the prior arts of Wang, Hanabusa and Jablonski discloses the newly amended claimed solvents, nor the claimed weight ratio.
However, in light of the newly applied arts, the applicant’s arguments are moot. Moreover, in light of the newly applied arts, where Rockenberger with Hanabusa and Feng discloses the claimed solvent (in Feng) and discloses the claimed ratio (in Rockenberger).

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718